DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 12/16/2021.
Claims 1-20 have been cancelled.  Claims 21-40 have been newly added.
In view of the amendments, the Objection to Claim 2 has been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 21: “A position sensor for positioning a shaft of an electrical motor, the position sensor comprising: a plurality of E-shaped ferromagnetic cores arranged to define a circular opening therethrough to receive a shaft, each E-shaped ferromagnetic core having at least a middle tooth, a first side tooth, and a second side tooth, the second side tooth of each E-shaped ferromagnetic core at least partially overlapping the first side tooth of an adjacent E-shaped ferromagnetic core of the arranged plurality of E-shaped ferromagnetic cores and thereby defining a set of overlapping side teeth; a first plurality of wound coil bobbins having electromagnetic coils, each wound coil bobbin positioned around a respective set of overlapping side teeth; a second plurality of wound coil bobbins having 
Claim 28: “A position sensor for positioning a shaft of an electrical motor, the position sensor comprising: a plurality of E-shaped ferromagnetic cores arranged to define a circular opening therethrough to receive a shaft, each E-shaped ferromagnetic core having at least a middle tooth, a first side tooth, and a second side tooth, the second side tooth of each E-shaped ferromagnetic core at least partially overlapping the first side tooth of an adjacent E-shaped ferromagnetic core of the arranged plurality of E-shaped ferromagnetic cores and thereby defining a set of overlapping side teeth, wherein a first set of the plurality of E-shaped ferromagnetic cores are arranged in a first plane and a second set of the plurality of E-shaped ferromagnetic cores are arranged in a second plane, the first and second planes being parallel to define a z-axis offset; a first plurality of wound coil bobbins having electromagnetic coils, each wound coil bobbin positioned around a respective set of overlapping side teeth, wherein a first set of opposing electromagnetic coils of the first plurality of wound coil bobbins define an x-axis offset and a second set of opposing electromagnetic coils of the first plurality of wound coil bobbins define a y-axis offset; a second plurality of wound coil bobbins having electromagnetic coils, each wound coil bobbin positioned around each respective middle tooth; a power source configured to supply power to the electromagnetic coils of the first plurality of wound coil bobbins; and a control circuit coupled to the electromagnetic coils of the first and second pluralities of wound coil bobbins, the control circuit configured to receive position signals corresponding to a relative position of the x-, y-, and 
Claim 35: “A rotating device having a sensor for positioning a rotatable shaft, the rotating device comprising: a plurality of E-shaped ferromagnetic cores arranged to define a circular opening therethrough to receive a shaft, each E-shaped ferromagnetic core having at least a middle tooth, a first side tooth, and a second side tooth, the second side tooth of each E-shaped ferromagnetic core at least partially overlapping the first side tooth of an adjacent E-shaped ferromagnetic core of the arranged plurality of E-shaped ferromagnetic cores and thereby defining a set of overlapping side teeth; a frame surrounding the plurality of E-shaped ferromagnetic cores, the E-shaped ferromagnetic cores coupled to the frame, the frame and the coupled E-shaped ferromagnetic cores defining a stator; a first plurality of wound coil bobbins having electromagnetic coils, each wound coil bobbin positioned around each respective set of overlapping side teeth; a second plurality of wound coil bobbins having electromagnetic coils, each wound coil bobbin positioned around each respective middle tooth; a shaft positioned within the circular opening of the plurality of E-shaped ferromagnetic cores, the shaft configured as a rotor such that the shaft is permitted to rotate within the circular opening along a longitudinal axis passing through the circular opening; a power source configured to supply power to the electromagnetic coils of the first plurality of wound coil bobbins; and a control circuit coupled to the electromagnetic coils of the first and second pluralities of wound coil bobbins, the control circuit configured to receive position signals from the electromagnetic coils and control the power supplied to the electromagnetic coils of the first plurality to cause rotation of the shaft based on the received position signals.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 21-40 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramu et al. (US 8901798) teaches a two-phase switched reluctance machine having a discontinuous core structure.
Maximov et al. (US 8772998) teaches a device comprising a singular circular row of permanent magnetic poles and a circular row of electromagnets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON

Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832